Citation Nr: 1203891	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  11-01 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a tinnitus disability.

3.  Entitlement to service connection for a lumbar spine disability secondary to service-connected disabilities of the knees and hips.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1953 to July 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  An October 2010 rating decision, inter alia, denied service connection for bilateral hearing loss and tinnitus.  A January 2011 rating decision denied service connection for a lumbar spine disability secondary to service connected disabilities of the knees and hips.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current bilateral hearing loss disability is related to active military service.  

2.  Tinnitus was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that tinnitus is related to active military service.

3.  The weight of the probative evidence is against a finding that the Veteran's lumbar spine disability is the result or, or is aggravated by, the Veteran's military service or any other service-connected conditions. 
CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A lumbar spine disability was neither incurred in or aggravated by active military service nor the result of, aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, letters dated May 2010 (applicable to the Veteran's claim for service connection for a bilateral hearing loss disability and tinnitus) and November 2010 (applicable to the Veteran's claim for service connection for a lumbar spine condition) were sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A.         § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, both of these VCAA letters informed the Veteran of information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's post-service private medical treatment records have been obtained, to the extent available.  

Unfortunately, the Veteran's service treatment records (STRs) were among those presumably lost in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The only record available is the Veteran's service separation examination.  In September 2010, the RO issued a "Formal Finding of Unavailability of Service Records," which demonstrated that extensive efforts were undertaken to locate the Veteran's STRs.  In conjunction with another claim, in March 1988 and in June 1988, the NPRC searched for the Veteran's STRs and found none.  In November 1988, after VA received a notice that recovered records for the pertinent time period were available, the NPRC again searched for the Veterans STRs.  The NPRC again confirmed that it had no STRs for the Veteran, and it stated that the Veteran's records were "fire related."   In September 2010, in conjunction with the instant claim, the RO informed the Veteran of the 1973 fire at the NPRC and requested that the Veteran submit his STRs to VA, if in his possession.  The Veteran informed VA in September 2010 that he did not have copies of his STRs.  Following these actions, the RO notified the Veteran of the unavailability of his service treatment records by letter in September 2010.

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  The Board finds that any further efforts to obtain the Veteran's service treatment records would be futile, and as such, the Board finds that VA has fulfilled its duty to assist in obtaining such records.  The Board has kept this unfortunate situation in mind, however, while addressing the Veteran's claims, and the Board notes that it has a heightened obligation both to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Additionally, the Board finds that the absence of STRs is not prejudicial to the Veteran in the instant case for several reasons.  With respect to the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the Board has the Veteran's service separation examination, which did not indicate that the Veteran had hearing loss at that time.  Additionally, as discussed in further detail below, the Board concedes that the Veteran suffered in-service noise exposure.  With respect to the Veteran's claim for service connection for a lumbar spine condition, the Veteran has explicitly limited his theory of entitlement only to service connection secondary to other service-connected disabilities.  He has denied that his lower back condition is directly related to service, thus the absence of STRs is irrelevant to this claim.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, the Veteran was provided with an audiological examination in June 2010 and an orthopedic examination in December 2010.  

With respect to the adequacy of these examinations, the Board finds that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011) see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has noted alleged weaknesses in these examinations.  In May 2011, the Veteran contended that he was taking pain medication at the time of his back examination, and that the examiner failed to inquire whether he was taking such medication.  To the contrary, the examiner noted that the Veteran took two acetaminophen tablets up to fix times daily.  With respect to the Veteran's June 2010 audiological examination, the Veteran stated that the examiner incorrectly stated that he worked in a noise-rich environment, and the examiner did not note that the Veteran did not wear hearing protection in service.  By the Veteran's own admission at his June 2010 examination, however, the Veteran worked with tractors, equipment, and power tools in his post-service farming operation.  Additionally, as noted below, the Board concedes that the Veteran was exposed to loud noises in service.  The Board finds these examinations to be adequate despite the Veteran's contentions to the contrary.

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Veteran was provided with a hearing before the undersigned Veterans Law Judge in November 2011, and a transcript of that hearing is of record.

Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Principles of Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The demonstration of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R.       § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service Connection for Hearing Loss and Tinnitus

The Veteran essentially contends that he suffers from bilateral hearing loss and tinnitus as a result of his active duty military service.  The Board will consider these issues together because they involve the application of similar law to similar facts.

Service connection for impaired hearing is established only when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

VA considers impaired hearing to be a disability when (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or; (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or; (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A.    §§ 1112 and 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011); see also VA Under Secretary for Health letter dated October 4, 1995 (it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability). 

Regarding the first Hickson element with respect to the Veteran's claimed bilateral hearing loss disability, the Veteran's June 2010 VA examination report demonstrates that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  The first Hickson element, evidence of a current disability, is accordingly met with respect to the Veteran's bilateral hearing loss.  

Regarding the first Hickson element with respect to the Veteran's claimed tinnitus, the Board notes that tinnitus is "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary (31st ed. 2007).  As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.   For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran complained at his June 2010 VA examination of tinnitus, and the record otherwise contains similar complaints.  The first Hickson element, evidence of a current disability, is satisfied with respect to the Veteran's claimed tinnitus.

With respect to the second Hickson element, in-service disease or injury, the Board initially notes that the only STR available for review is the Veteran's service separation examination, which contains no indication that the Veteran experienced in-service disease or injury to his ears; whispered voice testing is noted as 15/15.  The Veteran contends, however, that during his military service he was exposed to loud noises while serving as a combat engineer, including being in close proximity to detonations without hearing protection.  The Veteran is competent to testify as to his own observable symptomatology and in-service experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the Veteran's assertions credible that he served in close proximity to loud noise during active duty service.  Accordingly, the second Hickson element, in-service injury, is satisfied with respect to the claims for service connection for a bilateral hearing loss disability and tinnitus. 

With respect to the third Hickson element, medical nexus, the determination of the relationship, if any, between the Veteran's conditions and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The medical evidence of record contains one nexus opinion: the June 2010 VA examiner's opinion.  After reviewing the Veteran's claims file, noting his subjective complaints, and performing audiological testing on the Veteran, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were not likely related to his active duty military service.  The examiner noted that the Veteran's hearing was noted as normal at service separation.  The examiner further noted that after service, the Veteran worked in a noise-rich environment involving farming, tractors, and power tools, for 50 years with limited ear protection.  Additionally, the examiner opined that the Veteran had a presbycusic (age-related) overlay to his hearing loss.  The examiner noted that studies have shown that noise-induced hearing loss does not have an onset weeks, months, or years after the event, and is instead directly related to the noise exposure event.  As the Veteran's hearing loss developed slowly over many years, the examiner opined that the Veteran's hearing loss was far more likely related to presbycusis (the natural aging process), hereditary disposition, and many years of non-military noise exposure.  Further, with respect to the Veteran's claim for service connection for tinnitus, the examiner opined that it was most likely related to his presbycusic hearing loss, civilian noise-induced hearing loss, and other unknown factors.  

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits).  Indeed, at his November 2011 hearing before the undersigned, the Veteran stated that no doctor had ever told him that his hearing loss and tinnitus were related to in-service noise exposure.

To the extent that the Veteran himself believes that his hearing loss and tinnitus are related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing or observing noise exposure and ringing in his ears).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, VA provided the Veteran with an audiological examination based on the competency and credibility of these observations.  The Veteran is not competent, however, to determine that his perceived hearing loss or tinnitus experienced in service or at any time after service was of a chronic nature to which his current disability may be attributed.  Likewise, a layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

To the extent that the Veteran is contending that his hearing loss and tinnitus have existed since service, he has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  

The Veteran's accounts of the approximate date of onset of a hearing loss and tinnitus disability have been ambiguous.  In January 2010, the Veteran stated that he developed hearing loss and tinnitus simply "when he got out" of active service.  Specifically with regard to his claim for service connection for tinnitus, the Veteran stated that for "many years [he] did not know what cause[d] tinnitus" and that his record contained no complaints of tinnitus because "[he] was never asked if [he] had tinnitus."  In response to a question from the undersigned regarding the approximate date of onset of his tinnitus, the Veteran responded: "it was just . . . it's been a long time.  I can't (inaudible) the date or event that caused it, when I first noticed it, but it was just . . . there."  

With regard to the Veteran's bilateral hearing loss, the Veteran stated that he was first diagnosed with hearing loss "probably 20 years after [he] got out of the Army," which would mean that he was first diagnosed with hearing loss in approximately 1975, 20 years after his 1955 service separation.  The Veteran then stated that it was in 1995 that he first received hearing aids, 40 years after his 1955 service separation.  The Veteran similarly told the June 2010 examiner that he had been using hearing aids for the past 15 years.  At his November 2011 hearing before the undersigned, the Veteran similarly stated that he did not "realize something like [having hearing loss] . . . that's just the way it is."  The Veteran's spouse stated that she noticed that he had hearing loss "ever since [she] knew him," which was five years after he separated from active service.  

In determining whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Veteran has alleged a number of dates as the date of onset of his hearing loss and tinnitus, as early as five years after service (or in approximately 1960) according to the testimony of his spouse at the Veteran's November 2011 hearing.

The Veteran's absence of hearing loss or tinnitus complaints both in-service and for years after his separation weighs against a finding of continuity.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board may "weigh the absence of contemporaneous medical evidence against the lay evidence of record"); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board when it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition.)

While the Veteran is competent to report symptoms of hearing loss and tinnitus since his active military service, the Board finds that given the totality of the evidence of record, the Veteran's statements regarding an onset of symptoms shortly after service are not supported by the evidence of record, and are contradicted by the Veteran's own accounts of first receiving treatment for such conditions in 1995.  The contemporaneous record regarding hearing related matters discussed above show that, rather than experiencing tinnitus and hearing loss since service, the Veteran did not complain to any clinicians of such symptoms until 1995, at earliest.  Furthermore, a VA examiner, after extensive review of the claims folder and examination of the Veteran, could not conclude that the Veteran's current hearing loss and tinnitus were likely related to active duty military service.  

Thus, the Veteran's current contentions are not supported by the available medical evidence of record.  Accordingly, the Board finds the Veteran's current assertion of onset shortly after service and subsequent continuity not to be credible.  The Board finds therefore that the Veteran's statements as to the etiology of his hearing loss and tinnitus disability are of less probative value than the opinion of the VA examiner. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's hearing loss and tinnitus disabilities are not related to his military service.  Accordingly, the third Hickson element, competent evidence of nexus, has not been satisfied, and the claims fail on that basis.  The benefit sought on appeal is accordingly denied. 

Service Connection for a Lumbar Spine Disability

The Veteran claims entitlement to service connection for a lumbar spine disability on one theory of entitlement: as secondary to his service-connected lumbar spine condition.  Indeed, the Veteran, as recently at his November 2011 hearing before the undersigned, has denied any direct relationship between his lumbar spine disability and his active duty military service.  Moreover, the evidence, to include the Veteran's service separation examination report do not suggest the presence of a chronic back disability or injury during service.  Accordingly, the Board concludes that service connection on a direct basis for a lumbar spine disability is not warranted.  The following discussion, therefore, is limited only to a discussion of secondary service connection.

With respect to the first Wallin element, medical evidence of a current disability, the Veteran's December 2010 VA examination noted that the Veteran has osteoarthritis of the lumbar spine with spinal stenosis at the L4-L5 level of the facet joints.  The first Wallin element, medical evidence of a current disability, is therefore met.

With respect to the second Wallin element, a service-connected disability, as noted above, the Veteran is currently service-connected for a bilateral knee condition and a right hip condition. The second Wallin element is accordingly met.

With respect to the third Wallin element, medical nexus, the determination of the relationship, if any, between the Veteran's lumbar spine condition and his other service-connected conditions is essentially medical in nature.  As noted above, the Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The evidence of record in the instant case contains one nexus opinion: the December 2010 VA examiner's opinion.  The examiner found that it was less than likely that the Veteran's lumbosacral spine condition was secondary to or aggravated beyond its normal course by his service-connected knee and hip problems.  The examiner noted on examination that the Veteran's gait was in the upright position with a slight limp favoring his right hip.  The examiner found no evidence upon observation of the Veteran's general motion in the office, his ability to get into and out of a chair, and his ability to climb on and off the examination table, that suggested the presence of a condition that would cause significant malalignment or otherwise aggravate or cause a lumbar spine problem.  The examiner found that the osteoarthritic changes in the Veteran's back were consistent with the Veteran's age and the wear and tear of everyday life.

The Board finds the December 2010 examination report to be highly probative because it addresses the etiology of the Veteran's current lumbar spine condition following an examination of the Veteran and a review of the Veteran's claims file and pertinent medical history as presented by the Veteran.

To the extent that the Veteran himself believes that his lumbar spine condition is related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing back pain).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, VA provided the Veteran with an orthopedic examination based on the competency of these observations.  

A layperson is generally not deemed competent, however, to opine on a matter that requires medical knowledge, such as the determination of etiology of a chronic disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  With this in mind, the Board has considered the Veteran's contentions in this regard.  For example, the Veteran stated in December 2010 that "due to the pain in my knees, I started to have lower back pain in 1974."  At his November 2011 hearing before the undersigned, the Veteran stated that a VA physician told him at some point in the past that his lumbar spine disability could be related to his altered gait as a result of his service-connected injuries.  The Veteran stated, however, that when he "asked for a report" from this physician, "that particular statement wasn't in there."  Indeed, the Board has reviewed the Veteran's VA treatment records for any suggestion that his current lumbar spine disability is related to his other service-connected condition and has found none.  Accordingly, with no support in the medical evidence of record that the Veteran's lumbar spine disability is related to his other service-connected disabilities, the Board places little probative weight on the Veteran's lay opinion regarding the etiology of his condition. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's lower back disability is not related to his military service.  Accordingly, the third Wallin element, competent evidence of nexus, has not been satisfied, and the claim fails on that basis.  The benefit sought on appeal is accordingly denied. 


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for a tinnitus disability is denied.

Service connection for a lumbar spine disability to include as secondary to service-connected disabilities of the knees and hips is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


